  

I
i
A
i
|
{
i
i
|

   

a
i

4

ie
i

?

De SU MOSES

 

-CTROMICALLY BRLUD

 
  

 

Ind-dado |
SPATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA
: CONSENT PRELIMINARY ORDER
- veo OF FORFEITURE/
: MONEY JUDGMENT

MOHAMADOU DUKURAY,
19 Cr. 242 (PAC)

Defendant.

WHEREAS, on or about April 9, 2019, MOHAMADOU DUKURAY
(the “defendant”), was charged in a one-count Information, 19 Cr.
242 (PAC) (the “Information”}), with conspiracy to commit bank
fraud, in violation of Title 18, United States Code, Section 371
(Count One);

WHEREAS, the Information included a forfeiture
allegation as to Count One of the Information, seeking forfeiture
to the United States, pursuant to Title 18, United States Code,
Section 982(a)(2){A), of any and all property constituting or
derived from proceeds obtained directly or indirectly as a result
of the offense charged in Count One of the Information, including
but not limited to a sum of money in United States currency
vepresenting the amount of proceeds traceable to the commission of
the offense charged in Count One of the Information;

WHEREAS, on or about July 9, 2019, the defendant pied
guilty to Count One of the Information, pursuant to a plea

agreement with the Government, wherein the defendant admitted the
forfeiture allegation with respect to Count One of the Information
and agreed to forfeit, pursuant to 18 U.S.C. § 982 (a) (2) (A), a sum
of money equal to $100.00 in United States currency, representing
proceeds traceable to the commission of the offense alleged in
Count One of the Information;

WHEREAS, the defendant consents to the entry of a money
judgment in the amount of $100.00 in United States currency
representing the amount of proceeds traceable to the offense
charged in Count One of the Information that the defendant
personally obtained; and

WHEREAS, the defendant admits that, as a result of acts
and/or omissions of the defendant, the proceeds traceabie to the
offense charged in Count One of the Information that the defendant
personally obtained cannot be located upon the exercise of due
diligence.

IT IS HEREBY STIPULATED AND AGREED, by and between the
United States of America, by its attorney Geoffrey S$. Berman,
United States Attorney, Assistant United States Attorney, Ni Qian
of counsel, and the defendant, and his counsel, Jeffrey Pittell,
Esq., that:

i. As a result of the offense charged in Count One of
the Information, to which the defendant pled guiity, a money

judgment in the amount of $100.00 in United States currency (the
“Money Judgment”), representing the amount of proceeds traceable
to the offense charged in Count One of the Information, shall be
entered against the defendant.

@. Pursuant to Rule 32.2(b) (4) of the Federal Rules of
Criminal Procedure, this Consent Preliminary Order of
Forfeiture/Money Judgment is final as to the defendant, MONAMADOU
DUKURAY, and shall be deemed part of the sentence of the defendant,
and shall be included in the judgment of conviction therewith.

3. All payments on the outstanding money judgment
shall be made by postal money order, bank or certified check, made
payable to the United States Marshals Service, and delivered by
mail to the United States Attorney’s Office, Southern District of
New York, Attn: Money Laundering and Transnational Criminal
Enterprises Unit, One St. Andrew’s Plaza, New York, New York 10007
and shall indicate the defendant’s name and case number.

4, The United States Marshals Service is authorized to
deposit the payments on the Money Judgment in the Assets Forfeiture
Fund, and the United States shall have clear title to such
forfeited property.

5, Pursuant to Title 21, United States Code, Section
853(p), the United States is authorized to seek forfeiture of
substitute assets of the defendant up to the uncollected amount of

the Money Judgment.
6. Pursuant to Rule 32.2(b5) (3) of the Pederal Rules of
Criminal Procedure, the United States Attorney’s Office is
authorized to conduct any discovery needed to identify, locate or
dispose of forfeitable property, including depositions,
interrogatories, requests for production of documents and the
issuance of subpoenas.

7, The Court shali retain jurisdiction to enforce this
Consent Preliminary Order of Forfeiture/Money Judgment, and to
amend it as necessary, pursuant to Rule 32.2 of the Federal Rules
of Criminal Procedure.

8. The Cierk of the Court shall forward three
certified copies of this Consent Preliminary Order of
Forfeiture/Money Judgment to Assistant United States Attorney
Alexander J. Wilson, Co-Chief of the Money Laundering and
Transnational Criminal Enterprises Unit, United States Attorney’s

Office, One St. Andrew’s Plaza, New York, New York 10007.
9. The signature page of this

Consent Preliminary

Order of Forfeiture/Money Judgment may be executed in one or more

counterparts, each of which will be deemed an original but all of

which together will constitute one and the same instrument.

AGREED AND CONSENTED TO:

GEOFFREY S. BERMAN
United States Attorney for the
Southern District of New York

Jp _.
é
By: Yn ee
Mi. “OLAN
Assistant United States Attorney
One St. Andrew’s Plaza
New York, NY 10007

(212) 637-2364

MOHAMADOU DUKURAY

By: i |

 

MOHAMADOU DUKURAY

By:

 

L) .
JEFFREY pry side B80.

Attorney for Defendan
Maher and Pittell LLP
42-40 Bell Blvd, Suite 302
Bayside, NY 11361

SO ORDERED:
[Gah budhe

HONORABLE PAUL A. CROTTY
UNITED STATES DISTRICT JUDGE

 

sit tla

1/2 [he

DATE
